Citation Nr: 0616791	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2003 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), this case must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the veteran if further action is required on 
his part.

REMAND

The veteran is seeking to reopen a claim of service 
connection for PTSD, last denied in July 2002.  The claim has 
been continually denied because although the veteran is 
diagnosed as having PTSD, the evidence of record did not 
support his contention that he sustained combat, or combat-
related stressors, while in service as a cook in Vietnam.  
See 38 C.F.R. § 3.304(f) (2002) (Requisite for a grant of 
service connection is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim, and VA must notify the veteran of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for benefit sought by the 
claimant.  It further held that VA must, in the context of a 
claim to reopen, look at the basis for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Although a notification letter dated May 2003 was 
issued in this matter, it did not comply with the Kent 
ruling.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen the claim of service 
connection for PTSD, last denied in a July 
2002 rating decision, in accordance with 
the Kent ruling.  In doing so, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the veteran of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any appropriate VA 
examinations, if necessary, and follow any 
applicable regulations and directives 
related to notification and duty to assist 
requirements.  Following such development, 
the RO should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.).  
If any such action does not resolve the 
claims, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






